DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 2/9/2022 is acknowledged.
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62942568, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claim 1 of this application requires a dialysis unit comprising a dialysis membrane configured to replenish nutrients to cells and remove metabolic waste from a bioreactor to dialysate, wherein the dialysate comprises nutrients for the cells; however, provisional Application No. 62942568 does not provide support for any dialysis equipment or techniques.
The disclosure of the prior-filed application, PCT/IB2020/061257, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claim 1 of this application requires a first biocatalyst configured to break down ammonia and a second biocatalyst configured to break down lactate; however, PCT/IB2020/061257 does not provide support for such biocatalysts.
Accordingly, this application has been given the effective filing date of 8/5/2021.

Claim Objections
Claims 7, 8 and 11 are objected to because of the following informalities:  
In claim 7, it is believed “proteins having at least 100Da” should read “proteins having a molecular weight of at least 100 Da” or similar.  
Claims 8 and 11 begin “The system of claim 1 further comprises”. The preamble should read “The system of claim 1, further comprising…” or similar. 
Appropriate correction is required.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/5/2021 and 11/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bioreactors" in line 15.  There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim recite “a bioreactor” rather than a plurality of bioreactors. For the purpose of examination on the merits, “the bioreactors” of line 15 will be interpreted as meaning the bioreactor. 
Claim 1 recites the limitation “the water removal unit” in lines 15-16. .  There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim do recite a waste removal unit, and for the purposes of examination on the merits, the “water removal unit” of lines 15-16 will be interpreted as meaning the waste removal unit. 
Claim 1 recites wherein each of the bioreactors (interpreted as meaning the bioreactor), the dialysis unit, the fresh medium unit and the water removal unit (interpreted as meaning the waste removal unit) are detachably connected to “the system”. However, each of the aforementioned are themselves components of “the system” and therefore it is unclear precisely which structures are detachably connected to which other structures. For the purpose of examination on the merits, this limitation will be interpreted as meaning that each of the bioreactor, the dialysis unit, the fresh medium unit, and the waste removable unit can be detachably connected. 
Claim 7 contains several recitations of example compounds listed within parentheses: “phospholipid (lecithin, ceramide), lipid (DHA, AHA), polysaccharide (glycogen), proteoglycan (heparin, chondroitin), nucleic acid (DNA, RNA)”. The claim is rendered indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d). For example, it is unclear whether the claim encompasses all polysaccharides or glycogen only. 
Claim 9 recites the limitation “the platform” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim recite “a platform” and “at least one platform”, and it is unclear to which of these “the platform” in lines 3-4 is referring.
Claim 11 recites the limitation “the fluid inside the bioreactor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for the same reason as the base claim upon which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias (US Patent Application Publication 2020/0080050) in view of Hazewinkel (US Patent Application Publication 2014/0206056) and Huo et al. (US Patent Application Publication 2015/0225750).
Regarding claim 1, Nahmias discloses a system for in vitro meat production (1000) (para. 156-157) (Figs. 1a-1b, sheets 1-2 of 14), comprising:
a bioreactor (300) configured to hold at least one type of cells to form tissue (para. 67, 157);
a dialysis unit (20) comprising a dialysis membrane configured to replenish nutrients to the cells and remove metabolic waste from the bioreactor to dialysate (para. 157, 160-161);
a fresh medium unit connected to the dialysis unit (20) and configured to supply the dialysate to the dialysis unit (element 22 reads on such a fresh medium unit, as it provides dialysate to the dialysis unit 20, wherein the dialysate comprises fresh medium, see para. 157-161, 170, 286-288 and Fig. 1a); and
a waste removal unit (24) connected to the fresh medium unit (22) and configured to remove metabolic waste from the dialysate (para. 161) (Fig. 1a);
wherein the dialysate comprises nutrients for the cells (para. 286-288),
wherein the metabolic waste comprises ammonia and lactate (para. 161, 688), and
wherein the waste removal unit (24) comprises a material configured to scrub ammonia (para. 161).
Nahmias is silent as to: the waste removal unit comprising a first biocatalyst configured to break down ammonia; the waste removal unit comprising a second biocatalyst configured to break down lactate; and wherein each of the bioreactor, dialysis unit, fresh medium unit, and waste removal unit are detachably connected to the system. 
As to the limitation of the first biocatalyst, Nahmias discloses removing ammonia along a loop flow path including the dialysis unit (20) such that fluid containing ammonia is not returned to the dialysis unit (20) and ultimately the bioreactor (300) (para. 161) (Fig. 1a); however, Nahmias discloses doing so using a filter or zeolite (para. 161) rather than with a first biocatalyst. 
Hazewinkel discloses a system comprising a first reactor wherein cultured cells produce ammonia and a second reactor, downstream of the first, comprising nitrifying bacteria (reads on a first biocatalyst) configured to convert the ammonia into a useable fertilizer product (para. 14-17, 42-51)
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the waste removal unit comprising a filter or zeolite for scrubbing ammonia disclosed by Nahmias with a waste removal unit comprising a reactor comprising nitrifying bacteria (reads on a first biocatalyst) configured to convert (break down) ammonia into a fertilizer product, as Hazewinkel discloses that it was known in the art to use such a technique to convert ammonia generated by cells into a useful product, and the skilled artisan would have been motivated to equip the system to convert the ammonia into a useful product rather than merely removing the ammonia.
As to the claimed second biocatalyst, Huo et al. discloses a system comprising a first bioreactor wherein cells produce lactate and a second bioreactor, downstream of the first, comprising lactate dehydrogenase (an enzyme; reads on a second biocatalyst) configured to break down the lactate into pyruvate, which can ultimately be converted into ethanol (para. 70-71) (Fig. 7, sheet 7 of 15). Ethanol is a useful product (e.g., it can be used as a fuel) (para. 3, 40).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the waste removal unit to comprise a reactor comprising lactate dehydrogenase as a second biocatalyst configured to convert (break down) lactate into pyruvate, as Huo et al. discloses that it was known in the art to use lactate dehydrogenase to convert lactate into pyruvate which can ultimately be converted into a useful product such as ethanol, and the skilled artisan would have been motivated to equip the system to convert lactate produced by the cell culture into a useful product such as ethanol.
	As to the limitation of wherein each of the bioreactor, dialysis unit, fresh medium unit, and waste removal unit are detachably connectable, Nahmias discloses it was known in the art to use detachable components, e.g., to dispose of a particular component or move a component between an incubator and an analytical station (para. 192-193, 199). Furthermore, it has been held that making prior art components separable is a prima facie obvious modification (MPEP 2144.04). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make each of the bioreactor, dialysis unit, fresh medium unit, and waste removal unit detachably connectable (e.g., through the use of detachably connectable tubing and/or connectors) in order to achieve various advantages such as convenient movement, disposal, cleaning, and/or replacement of an individual component without disturbance of the remainder of the system. 
Regarding claim 2, Nahmias in view of Huo et al. teaches wherein the second biocatalyst is an enzyme configured to break down lactate, as set forth above.
Regarding claim 3, Nahmias in view of Huo et al. teaches wherein the waste removal unit is further configured to generate pyruvate, as set forth above. Therefore, the prior art waste removal unit reads on being configured to generate fresh carbon sources that can promote cell growth in the bioreactor, as the generated pyruvate reads on a fresh carbon source and would be fully capable of being used by cells in the bioreactor as a nutrient for growth. 
Regarding claim 4, Nahmias in view of Huo et al. teaches wherein the fresh carbon source is pyruvate, as set forth above. 
Regarding claim 5, Nahmias in view of Hazewinkel teaches wherein the first biocatalyst is nitrifying bacteria, as set forth above. 
Regarding claim 8, Nahmias discloses wherein the system further comprises at least one additional bioreactor wherein at least one additional bioreactor chamber and the bioreactor are connected in parallel (para. 165-167) (Fig. 1b). 
Regarding claim 9, Nahmias discloses wherein the bioreactor further comprises a platform comprising an edible scaffold for cells to grow three-dimensionally thereon and a holder configured to receive and hold at least one platform (see col. 1 line 56-col. 2 line 5, col. 3 lines 13-29, col. 8 line 59-col. 9 line 25 of US Patent 7,270,829, which is incorporated by reference by Nahmias at para. 6, 605, 722).
Regarding claim 10, Nahmias discloses wherein the bioreactor is configured to support cell growth in suspension (para. 156). 
Regarding claim 11, Nahmias discloses wherein the system comprises a pump (11) and a tube (see line connected to pump 11, Fig. 1a) connected to the bioreactor (300) (para. 163, 165). As to the limitation of wherein the pump is configured to create a fluid flow that evenly distributes nutrients in the fluid inside the bioreactor in the absence of a stirrer or agitator in the system, this is a recitation of intended use of the pump has been given appropriate patentable weight. The pump disclosed by Nahmias meets the claim limitation because it is fully capable of evenly distributing nutrients in a flu inside the bioreactor in the absence of a stirrer or agitator, as a user could operate the pump for a period of time sufficient to evenly distribute nutrients through the bioreactor. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias (US Patent Application Publication 2020/0080050) in view of Hazewinkel (US Patent Application Publication 2014/0206056) and Huo et al. (US Patent Application Publication 2015/0225750) as applied to claim 1, above, and in further view of Welman et al. (US Patent Application Publication 2019/0247409).
Regarding claim 6, Nahmias discloses wherein the dialysis membrane is cellulose ester (para. 272) and is configured to ensure that all proteins exiting the bioreactor are circulated back into the bioreactor (i.e., these proteins do not pass through the membrane) (para. 160).
Nahmias is silent as to the dialysis membrane being a 500 Da MWCO membrane.
Welman et al. discloses that it was known in the art to use a membrane having a MWCO of 500 Da to retain proteins (para. 189, 199).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the dialysis membrane disclosed by Nahmias to have a 500 Da MWCO, as Welman et al. discloses that it was known in the art to use such a membrane to retain proteins, and the skilled artisan would have been motivated to select a membrane recognized in the art to be suitable for ensuring that no proteins pass through the membrane. 
Regarding claim 7, Nahmias discloses wherein the dialysis membrane is configured to retain macromolecules in the bioreactor wherein the macromolecules comprise albumin having a molecular weight of about 66.5 kDa (reads on proteins having at least 100 Da) (para. 160). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Forgacset al. (US Patent Application Publication 2019/0376026) is directed to a system for producing in vitro meat comprising a dialyzer for treating waste medium.
Miller (US Patent Application Publication 2011/0091604) is directed to a system for producing in vitro meat comprising a bioreactor.
Cailleret et al. (US Patent Application Publication 2010/0197007) is directed to a system for culturing stem cells comprising a bioreactor and a dialysis unit.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799